Order entered May 8, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01106-CV

                        NICHOLAS PETROLEUM, INC., Appellant

                                             V.

                  MID-CONTINENT CASUALTY COMPANY, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-02336

                                         ORDER
        We GRANT appellee’s May 6, 2014 unopposed motion for leave to file a sur-reply brief.

We ORDER the sur-reply brief tendered to this Court by appellee on May 6, 2014 filed as of

that date.


                                                    /s/   ADA BROWN
                                                          JUSTICE